DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because a new grounds of rejection necessitated by the amendments to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,864,290 in view of Rico et al. (US Patent Application Publication 2006/0039841) (already of record). 
Regarding claim 4, U.S. Patent No. 10,864,290 recites a disinfectant device comprising a pouch (reads on an outer pouch) defining a compartment therein being permeable to gas and impermeable to water, the pouch including an array of ports (claim 2).
	U.S. Patent No. 10,864,290 does not expressly teach that the array of ports is configured to allow moisture to enter the pouch; however, the claim recites that the compartment contains at least one dry reactant configured to produce chlorine dioxide gas when exposed to water. 
	Rico et al. discloses a disinfectant device comprising a pouch defining a compartment having therein at least one dry reactant configured to produce chlorine dioxide gas when exposed to water (Abstract, para. 87-88, 93, 99). Rico et al. discloses that the pouch comprises an array of ports (called openings) configured to allow moisture to enter the pouch (para. 96). In operation, moisture from air in the environment surrounding the device “naturally” enters through the ports and into the compartment and the at least one dry reactant reacts with this moisture to rapidly form the chlorine dioxide gas (para. 93, 96-97).
	It would have been obvious to one of ordinary skill in the art to modify the array of ports of U.S. Patent No. 10,864,290 to be configured to allow moisture to enter the pouch, as taught by Rico et al., in order to provide a mechanism for allowing water to react with the at least one dry reactant for the rapid production of chlorine dioxide gas. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,588,991 in view of Rico et al. (US Patent Application Publication 2006/0039841) (already of record). 
	Regarding claim 4, U.S. Patent No. 10,588,991 recites a disinfectant device comprising a pouch (reads on an outer pouch) defining a compartment therein being permeable to gas and impermeable to water, the pouch including an array of ports (claim 2).

	Rico et al. discloses a disinfectant device comprising a pouch defining a compartment having therein at least one dry reactant configured to produce chlorine dioxide gas when exposed to water (Abstract, para. 87-88, 93, 99). Rico et al. discloses that the pouch comprises an array of ports (called openings) configured to allow moisture to enter the pouch (para. 96). In operation, moisture from air in the environment surrounding the device “naturally” enters through the ports and into the compartment and the at least one dry reactant reacts with this moisture to rapidly form the chlorine dioxide gas (para. 93, 96-97).
	It would have been obvious to one of ordinary skill in the art to modify the array of ports of U.S. Patent No. 10,588,991 to be configured to allow moisture to enter the pouch, as taught by Rico et al., in order to provide a mechanism for allowing water to react with the at least one dry reactant for the rapid production of chlorine dioxide gas. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3 further defines the subject matter of the device such that the at least one inner pouch further includes two disjoined inner pouches, specifically, a first disjoined pouch abutting a second disjoined inner pouch. However, claim 3 depends on claim 2, which also states that the device comprises a first disjoined inner pouch and a second disjoined inner pouch. Therefore, claim 3 could be interpreted as stating that the device comprises, in addition to the first and second disjoined inner pouches of claim 2, two further disjoined inner pouches (for a total of four disjoined inner pouches), which would appear to be inconsistent with the specification. It is recommended to amend claim 3 to depend on claim 1, or alternatively, to amend claim 3 to merely state that the second disjoined pouch abuts the first disjoined inner pouch (these structures already having antecedent basis in claim 2) and that the two disjoined inner pouches are disposed side-by-side. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rico et al. (US Patent Application Publication 2006/0039841).
Regarding claim 4, Rico et al. discloses a disinfectant device (Abstract, para. 87-88) (Fig. 13, sheet 13 of 13), comprising:

	an array of ports configured to allow moisture to enter the outer pouch (para. 96).
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US Patent Application Publication 2006/0120945) (already of record) in view of Rico et al. (US Patent Application Publication 2006/0039841) (already of record).
Regarding claim 1, Warner et al. discloses a disinfectant device (para. 3, 5, 101, 120) (Fig. 1a, sheet 1 of 13) comprising:
an outer pouch (15) defining a compartment therein (para. 101) (Fig. 1a) being permeable to gas and impermeable to water (para. 42-48); the outer pouch comprising:
at least one inner delivery device disposed within the compartment (para. 101) (Fig. 1a), the at least one inner delivery device including at least one dry reactant retained within the inner delivery device (para. 8, 88-89, 101) (Fig. 1a), the at least one dry reactant producing chlorine gas when exposed to water (para. 5, 88-89).

International Publication No. WO02/00332 to Girard (hereinafter referred to as Girard) discloses a device for producing chlorine gas using dry reactants (Abstract, p. 1 lines 3-5) comprising at least one pouch (formed by membrane shell 22) including at least one dry reactant configured to produce chlorine dioxide gas when exposed to water retained therein (p. 7 line 32-p. 8 line 33, p. 16 line 30-p. 17 line 30, p. 24 lines 1-11) (Figs. 1-12), the pouch being configured to wick moisture from a volume external to the pouch to expose the at least one dry reactant to moisture (p. 4 lines 8-16, p. 7 line 32-p. 8 line 33, p. 16 line 30-p. 17 line 30, p. 24 lines 1-11).
Therefore, Warner et al. discloses wherein the at least one dry reactant is included within at least one pouch disposed within the compartment (i.e. the at least one pouch within the compartment is at least one inner pouch), the at least one inner pouch being configured to wick moisture from a volume external to the inner pouch and internal to the outer pouch to expose the at least one dry reactant to moisture, as set forth in Girard.
Warner et al. is silent as to the outer pouch including a first array of ports configured to allow moisture to enter the outer pouch; however, Warner et al. discloses that the initiating agent to which the reactants are exposed to produce chlorine gas is water vapor (i.e., moisture) (para. 12, 81).
	Rico et al. discloses a pouch (200) comprising therein dry reactants configured to produce chlorine gas when exposed to water (para. 96-99), the pouch further comprising an array of ports (240) configured to allow moisture to enter the pouch (para. 96), wherein the array of ports “significantly shortens the time required for the disinfectant vapor [chlorine gas] to be produced” (para. 96).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the outer pouch disclosed by Warner et al. to comprise a first array of ports to allow moisture to enter the outer pouch, as Rico et al. discloses equipping a pouch .

Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 defines the device according to claim 1, comprising an outer pouch defining a compartment therein being permeable to gas and impermeable to water and comprising an array of ports configured to allow moisture to enter, and at least one inner pouch disposed within the compartment including at least one dry reactant producing chlorine dioxide gas when exposed to water, the at least one inner pouch configured to wick moisture, with claim 2 further defining that the at least one dry reactant comprises a metal chlorite compound disposed within a first disjoined inner pouch and an acid component disposed within a second disjoined inner pouch. Warner et al. in view of Rico et al. teaches the device according to claim 1, as set forth above; however, the prior art combination does not disclose or render obvious two disjoined inner pouches. There is no disclosure or teaching in the prior art as a whole of the claimed device comprising a gas permeable, liquid impermeable outer pouch comprising an array of ports configured to allow moisture to enter and two disjoined inner pouches containing dry reactants to produce chlorine dioxide gas, within the claim environment. 
Claim 7 defines the device according to claim 4, comprising an outer pouch defining a compartment therein being permeable to gas and impermeable to water and comprising an array of ports configured to allow moisture to enter, with claim 7 further defining at least two disjoined inner . 
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799